Title: Editorial Note: Further Documents Concerning American Trade
From: 
To: 


            Further Documents Concerning American TradeEditorial Note
            The preceding letter and the following documents present further aspects of the thoroughgoing investigation of American trade in general and the tobacco trade in particular that Lambert insisted upon when he became controller-general. This was carried out by Lambert, as Jefferson was careful to indicate in his Observations on the Whale-Fishery, “with a patience and assiduity almost unexampled” and with a determination by the minister to investigate every detail necessary in order to “assure himself that the conclusions of the Committee [leading up to the decision of Berni] had been just.” This was high praise from one whose industry in this matter, as in all others, was unflagging and far above the capacity or the aim of most men.
            As indicated in the Editorial Note to the documents on the American tobacco trade printed above under 3 Sep. 1787 and in the note to the preceding letter of 10 Apr. 1788 from Vernes, Jefferson was intimately connected with developments in the tobacco situation, which Lafayette had described to Lambert in September as being “très urgent” and of which these documents are a product. Though his diplomatic position required him to avoid a conspicuously responsible part as author or compiler, Jefferson nevertheless exercised a direct and traceable influence upon these documents. So, of course, did Lafayette, who in September had suggested that Lambert call together such members of the Committee on American Commerce as La Boullaye, Le Noir, Boyetet, Dupont, and others (Lafayette to Lambert, 10 Sep. 1787, printed as enclosure to Lafayette to TJ, 18 Sep. 1787). Lafayette, Vernes, and Jefferson were certainly included among those present with Lambert in the fall of 1787 and, as Vernes’ preceding letter makes clear, the same group was called together again in the spring of 1788 by the controller-general. By the time Jefferson returned from Holland, he was faced with further developments in the old struggle with the farmers-general over tobacco, and also with a new problem for the American whale fishery that had grown out of that struggle.
            The first of the following documents bears a close resemblance to the argument in Vernes’ Mémoire (Document Iii) concerning the trade with Irish and Scottish smugglers, in that Jefferson looked upon the African tobacco trade as another branch of commerce that might be  used in the same way to augment American tobacco trade with French ports. This document never saw the light of day, however, for in his Observations on Calonne’s letter, Jefferson suppressed it as the sixth point that, in his draft, he intended it to be. Montmorin saw only the text of the Observations as printed above (Vol. 11: 539–42), and at the time the MS was thus printed the Editors believed it to be the whole of Jefferson’s comments; however, there has subsequently come to light the additional text presented here as Document I. This text exists in only one copy which, as the notes to it indicate, was separated from the leaf to which it belongs, perhaps by Jefferson himself, and has remained unidentified ever since. It is not clear why Jefferson suppressed it, though it was perfectly characteristic of him to confine the Observations to the briefest limits possible (cf. his letter to Vergennes of 15 Aug. 1785 and his Observations on the Whale-Fishery), and this may have been the sole or principal reason for its deletion.
            Jefferson’s Observations on Calonne’s letter, accepting it as being “conclusive as to the articles on which satisfactory information had then been obtained,” reopened in mid-summer the question of certain other articles “needing further inquiry.” This brought under review by the ministry the general subject of American trade, which had been one of the instructions given to Moustier, the new French minister to the United States. While Moustier waited for a fresh wind at Brest in early October, Montmorin sent him his instructions and promised to forward the report on commerce the moment he received it from the controller-general: “vous savez,” he added, “qu’elle doit renfermer le resultat d’un comité qui a eu pour objet de determiner les avantages que la france peut accorder au commerce Américain” (Montmorin to Moustier, 13 Oct. 1787; Arch. Aff. Etr., Paris, Corr. Pol., E-U.; transcripts in DLC). Moustier, who told TJ he had hoped his leaving Paris would speed up the decision to produce a general arrêt on American commerce, waited impatiently—and vainly—in the hope that he would be able to bear the decision to America (Moustier to TJ, 19 Oct. 1787). But the report on which Lambert based his findings was not submitted to him until mid-October, a few days before Moustier was obliged to sail, and the thorough minister took another six weeks studying it and preparing on the basis of it his letter to Jefferson of 29 Dec. 1787 and its enclosed arrêt.
            This report (Document ii) has been attributed to Boyetet, but he clearly could not have written such an analysis of French commercial policy for the eyes of the controller-general when it contained two very complimentary references to another memoire that he had unquestionably written—and one, incidentally, that restated and elaborated an idea proposed by Jefferson to Vergennes on 15 Aug. 1785 and later advanced by Lafayette as well. The reason for this mis-attribution is made clear by the physical make-up of the manuscript (see note to Document ii). The author was certainly identified with the general position assumed by Jefferson and Lafayette and his recommendations were all that either of them could have asked. It was probably prepared by Pierre Samuel Dupont. Both Dupont and Boyetet were members of  the Committee on American Commerce and both were commissaires généraux pour les relations du commerce extérieur, Dupont for the Northern commerce (where most of the American tobacco was received) and Boyetet for the Southern. Though both were in the same department and were in general agreement on the need of commercial reform, they took opposing positions with respect to the treaty of commerce between England and France of 1786, which Dupont promoted and Boyetet denounced. In the midst of Boyetet’s extremely intemperate and public attacks, Dupont wrote him a remarkably kind and even affectionate letter, a fact which may take on significance in light of the tributes paid to Boyetet’s memoire in Document ii. Dupont was certainly closer to the free trade views of Turgot and Quesnay than was Boyetet (René Stourm, Les Finances de l’Ancien Régime et de la Révolution, Paris, 1885, ii, 32ff.). Dupont and Jefferson were also intimate friends, and it was Dupont who had summarized the findings of the Committee on American Commerce for presentation at the meeting held at Berni in May 1786. Perhaps the best reason for attributing the authorship to him, however, is the fact that it was Jefferson who procured from La Boullaye, Intendant of the farmers-general, the statement of purchases of tobacco made by the farmers-general which he forwarded to Dupont about a fortnight before the report was presented to Lambert (TJ to Dupont, 6 Oct. 1787). Jefferson also sent the same statement to Vernes, and copies of it are annexed both to the report that the Editors think was written by Dupont and to the Mémoire that was unquestionably prepared by Vernes. If their attribution is correct, it is not surprising that the general conclusions support Jefferson’s arguments in every respect. Indeed, in regard to the principle of reciprocity, the report recommends the adoption of Jefferson’s argument as being appropriate and beneficial for the whole of French commercial policy. The developing conflict in the spring of 1788 over French policy respecting American commerce, and Jefferson’s place in that conflict, cannot be properly understood without a knowledge of the fact that the new controller-general’s thoroughgoing investigation brought forward a report whose general tenor, conclusions, and even phraseology were appropriated by Lambert in his letters to La Boullaye of 23 Oct. 1787 (Vol. 12: 259–62) and to Jefferson of 29 Dec. 1787. The latter and its enclosed arrêt, thus grounded on documents with the preparation of which Jefferson was so closely connected, reflect also his Observations on Calonne’s letter, presented to Montmorin on 3 July 1787. In view of this it is perhaps not going too far to suggest that Jefferson was in effect, though not, of course, in a literal sense, part author of the letter to himself that was signed by the controller-general.
            While the report naturally devoted a more prominent place to the tobacco trade than to that of any other commodity, both because of its magnitude and because of its “très urgent” situation in the fall of 1787, the passages on the privileges to be granted the American whale fishery came to have increasing significance in the spring of 1788. The attack on these privileges, with vigorous and responsive leadership within the ministry, began almost before the arrêt containing them was issued,  resulting in the amending arrêt of 22 Feb. 1788 which, under the guise of an effort to curtail the right of entrepôt, struck a sly blow at the American fisheries. The connection between this hostility to the favors granted American fisheries generally and the special privileges granted to William Rotch & Sons, Nantucket whalemen who had settled a few “Nantuckois” at Dunkirk, has not been established, but it is certain that the favored position of the house of Rotch would have been impaired by these general provisions. For the period subsequent to the arrêt of 22 Feb. 1788, then, one of the most significant features of the report is its declaration that the general privileges to American fisheries were less disadvantageous to France than were those of a special character granted to the Nantucket firm, a declaration that prepared Lambert to set his face against new appeals made by Francis Rotch in May 1788, which he did effectively (see notes to TJ to Jay, 23 May 1788, and to TJ’s Observations on the Whale-Fishery, under 19 Nov. 1788).
            It was Jacob Vernes of the prominent tobacco firm of Jean Jacques Bérard & Cie. who bore the brunt of work in preparing the Mémoire (Document III; see also note to Vernes to TJ, 10 Apr. 1788). This document was completed sometime between 8 Jan., when the Avocat Perignon delivered his opinion, and 15 Feb. 1788, when Vernes sent the full printed text to Montmorin with this observation: “comme ces reclamations et leurs motifs sont intimement liés avec de très grands intérets de l’Etat, comme la détermination actuelle du Gouvernement va décider si nos rapports avec les Etats-Unis formeront une branche d’industrie languissante ou un commerce avantageux et brillant, j’ose solliciter de votre bonté une attention particulière à la décision de cette affaire que la situation des Négocians françois et Américains qu’elle intéresse, rend très pressante pour eux” (Vernes to Montmorin, 15 Feb. 1788, Arch. Aff. Etr., Paris, Corr. Pol., E.-U., Vol. xxxiii; transcripts in DLC). This appeal was reinforced by the Estates of Brittany who on the same day urged Montmorin’s consideration of the need for protection for the merchants of L’Orient against the bad faith of the farmers-general. Their memorial was, in actual fact, little more than a recapitulation of the Mémoire and reaffirmed in other terms the several recommendations made in that document, concluding by urging upon the ministry considerate attention to the legitimate claims of the merchants and to “les Bornes de l’Independance de la ferme” as questions already decided by the resolutions of Berni “et enfin par la lettre de Mr. le Controlleur G[énér]al au Ministre americain du 29. Xbre dernier qui regle l’achapt des tabacs et promet de nouveau l’Execution de la Décision” (same). There can be little doubt that Lafayette, who had identified himself with the claims of the nobles of Brittany in the Assembly of Notables of 1787, and who would shortly again do so under dramatic circumstances (Gottschalk, Lafayette, 1783–89, p. 294, 387–92), helped engineer this powerful support for the attack on the farm.
            Because of the length and repetitive nature of Documents ii and iii, which in large part form a stage in the development of the attack on the farmers-general beginning with Jefferson’s letter of 15 Aug. 1785, these two documents are summarized rather than printed in full. But in  the making of these summaries, no material facts or observations have been omitted that are not accounted for editorially (e.g., the documents which form the Appendix of the Mémoire). Direct quotations are employed, at times extensively, when the passages are not repetitive of facts or observations readily available elsewhere in this edition; and the phraseology of the summaries is in fact more nearly the authors’ words in translation than they are the words of the Editors, though at times, for the sake of brevity, the Editors have selected a particular statement as illustrative or as summing up a longer passage.
          